CRIST, Judge.
This declaratory judgment action was brought by the City of Fenton against its insurer Twin City Fire Insurance Co. Affirmed.
Fenton is the defendant in a separate suit challenging a zoning board decision. The trial court in this case found the Twin City policy did not cover the city in the zoning case. The city appeals and requests a clarification of the trial court’s order. The city would like an express statement that the order would not estop a claim of coverage in the event an amended petition was filed against the city by the zoning complainants.
The city is seeking an advisory opinion in anticipation of events that may or may not occur in the future. We are unable to render a decision based on what appellant believes the zoning complainants may claim in the future. Ferrell v. Mercantile Trust Company, N.A., 490 S.W.2d 397, 400[5] (Mo.App.1973). In the event of any amendment of the zoning claim, the order and judgment in this case must be construed in light of the record as a whole. Cady v. Hartford Fire Insurance Company, 554 S.W.2d 499, 501[2] (Mo.App.1977). Any action by this court at this time is unnecessary.
Judgment affirmed.
GARY M. GAERTNER, P.J., and REINHARD, J., concur.